Citation Nr: 0915966	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss for the period prior 
to February 16, 2007. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected bilateral hearing loss for the period 
beginning February 16, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

A hearing at the RO was held before the undersigned Member of 
the Board in February 2007.

The Board previously remanded this case in May 2007 and in 
June 2008.  The additional development prescribed in those 
decisions having been completed, the case was returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
manifested by worse than a level III impairment of auditory 
acuity in the right ear and level III impairment of acuity in 
the left ear for the period prior to February 16, 2007.

2.  The Veteran's bilateral hearing loss is not shown to be 
manifested by worse than a level V impairment of auditory 
acuity in the right ear and level VII impairment of acuity in 
the left ear for the period beginning on February 16, 2007.  

3.  The Veteran's bilateral hearing loss is not shown to 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the Veteran's bilateral hearing loss for the 
period prior to February 16, 2007 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159,  3.321, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the Veteran's bilateral hearing loss 
for the period beginning on February 16, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002 & 
Supp. 2008);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, letters dated in July 2002 and March 2003, prior to the 
initial rating decision, informed the Veteran of VA's duty to 
assist him in substantiating his claims under the VCAA and 
the effect of this duty upon his claims, as well as what 
information and evidence must be submitted by the Veteran.  
Specifically, the July 2002 letter informed the Veteran of 
the elements necessary to substantiate a claim for service 
connection, described the information that VA already 
requested to help him with the development of his claim, and 
explained what additional information the Veteran needed to 
provide in support of his claim.  The March 2003 letter 
explained the duty to assist and provided examples of the 
types of evidence that the Veteran could submit in order to 
help substantiate his claim.  

Another letter dated in March 2005 provided the Veteran 
additional information concerning both VA's duty to assist 
him and the evidence necessary to substantiate his claim for 
service connected compensation for bilateral hearing loss.  
The Veteran's claim was thereafter readjudicated, including 
in a Supplemental Statement of the Case (SSOC) dated in July 
2005, an SSOC dated in February 2008, and an SSOC and rating 
decision which were both dated in December 2008.  The 
December 2008 rating decision and SSOC awarded an increased 
30 percent evaluation for bilateral hearing loss effective 
February 16, 2007, the date that the Veteran claimed that his 
hearing got worse.  

The Board is aware of the Court of Appeals for Veterans 
Claims' decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, letters dated in March 2006, May 
2007and July 2008 adequately informed the Veteran how VA 
assigns a disability rating and an effective date therefore.  
As noted above, the Veteran's claim was readjudicated after 
he received these notices, including in the December 2008 
rating decision and SSOC.  

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, private medical records, service treatment 
records, and the Veteran's statements.  Three VA hearing 
examinations were provided in connection with this claim.  A 
hearing was also held. The Board therefore finds that the VA 
satisfied its duty to assist.   

II.  Increased Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1115; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran filed a claim for service connection for 
bilateral hearing loss in July 2002.  Service connection was 
initially denied in October 2002, but was thereafter granted 
in a rating decision dated in June 2003.  The June 2003 
decision granted service connection for hearing loss and 
assigned a non-compensable evaluation.  In a subsequent 
rating decision dated in December 2008 in which the Veteran's 
hearing loss claim was re-adjudicated, the non-compensable 
rating for hearing loss was increased to 30 percent effective 
February 16, 2007.  The RO selected this effective date 
because the Veteran claimed that his bilateral hearing loss 
got worse at the February 16, 2007 hearing. 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The claims file contains private medical records showing the 
Veteran complained of hearing loss since 1991.  In 1991, the 
Veteran told his private physician that his hearing was 
getting worse and that this was aggravating his family 
members.  He stated that he had difficulty hearing high-
pitched voices and when background noise was present.  He was 
diagnosed with chronic hearing loss.  However no audiogram 
for this time period is of record.  A June 2002 audiogram 
from the Veteran's private audiologist is also of record.  
This audiogram does not appear to provide all of the 
information required by 38 C.F.R. § 4.85.  However, it does 
seem to generally show high frequency hearing loss similar to 
that documented at a March 2003 VA audiological evaluation.  

The Veteran's hearing was first examined by VA in March 2003.  
At that time, pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
55
100
90
LEFT
40
70
95
80

The average pure tone threshold in decibels was 66 in the 
right ear and 71 in the left ear.  The Veteran's speech 
recognition ability was 88 in the right ear and 84 in the 
left ear.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.  

The Veteran's hearing was evaluated by VA for treatment 
purposes in April 2004.  At that time, pure tone thresholds, 
in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
50
90
90
LEFT
40
65
90
75

The average pure tone threshold in decibels was 61 in the 
right ear and 68 in the left ear.  The Veteran's speech 
recognition ability was 92 in the right ear and 92 in the 
left ear.  The diagnosis was bilateral high frequency 
sensorineural hearing loss, with no significant change from 
the prior exam.  

The Veteran's hearing was next evaluated in connection with 
his claim in July 2005. At that time, pure tone thresholds, 
in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
35
70
95
100
LEFT
45
80
100
90

The average pure tone threshold in decibels was 75 in the 
right ear and 79 in the left ear.  The Veteran's speech 
recognition ability was 100 percent at 75 decibels in the 
right ear and 90 percent at 75 decibels in the left ear.  The 
examiner stated that pure tone threshold results indicated 
the presence of normal hearing through 500 Hertz with 
moderate to profound bilateral sensorineural hearing loss at 
higher frequencies.  He interpreted speech recognition as 
excellent in the right ear and good in the left.  The 
examiner diagnosed bilateral sensorineural hearing loss.  

The Veteran's hearing was next evaluated in September 2008, 
after the Veteran claimed at his February 2007 hearing that 
his bilateral hearing loss got worse. At that time, pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
35
70
95
100
LEFT
40
80
100
90

The average pure tone threshold in decibels was 75 in the 
right ear and 78 in the left ear.  The Veteran's speech 
recognition ability was 84 percent at 85 decibels and 80 
percent at 80 decibels in the right ear and 64 percent at 85 
decibels and 68 percent at 80 decibels in the left ear.  The 
examiner stated that pure tone threshold results indicated 
the presence of normal hearing through 500 Hertz with mild to 
profound bilateral sensorineural hearing loss at higher 
frequencies.  He interpreted speech recognition as good in 
the right ear and poor in the left.  The examiner diagnosed 
bilateral sensorineural hearing loss.  

VA treatment records show complaints of, and treatment for, 
hearing loss since 2004.  In August 2004, the Veteran 
reported that his hearing loss caused him some trouble using 
the phone, but that he had a speaker phone that helped with 
this difficulty.  He was diagnosed with bilateral high 
frequency sensorineural hearing loss and was issued hearing 
aids.  In July 2005 the Veteran was seen for instruction on 
care and maintenance of his hearing aids; he had been 
removing them to use the phone.  He was issued an Autocoil 
for use with cellular phones and was advised to discuss 
amplified and speaker telephone options at his next 
audiological appointment.  In August 2005, the Veteran 
reported some increased communication problems with his 
hearing aids in place when noise was present.  In November 
2008, the Veteran reported that he was still utilizing his 
hearing aids, and that they worked well except in background 
noise.  He reported difficulties hearing female voices at 
work.  He expressed interest in an FM system to use at 
meetings.  Frequency transposition hearing aids and an FM 
system were recommended. The Veteran was issued new hearing 
aids and an FM system in December 2008.  

The Board notes that while the Veteran's VA examinations and 
treatment records also reference tinnitus, the Veteran is 
separately rated for his tinnitus and that rating is not now 
on appeal.

The Veteran submitted written statements and testified at a 
February 2007 hearing concerning the effects of his hearing 
loss on his occupational functioning and his daily life.  At 
his hearing, he also stated that his hearing loss got worse 
since the audiological evaluation in July 2005.  The Board 
notes that while the Veteran claimed he underwent a VA 
audiological evaluation in August 2006, no records of such an 
evaluation were found and the Veteran was notified of this in 
a February 2008 SSOC.  
 
In his December 2003 Notice of Disagreement, the Veteran 
stated that he works as a college professor teaching 
professional educators.  He stated that he had an extremely 
difficult time hearing his female students.  He stated that 
it was "extremely annoying" to have to ask students to 
repeat themselves or to ask other students to repeat what 
more soft-spoken students said.  

At his February 2007 hearing, the Veteran stated that his 
hearing loss affected his work because of the "annoyance of 
having to ask people to repeat themselves[.]"  He stated 
that he had difficulty hearing female voices and had 
difficulty hearing remote students via video teleconferencing 
equipment.  He would have to ask people to repeat themselves, 
or ask students who were close by to repeat what other 
students said.  This got better after the Veteran was 
provided hearing aids.  At work, the Veteran uses a special 
telephone that allows him to increase its volume, but he 
cannot do this when he uses his cell phone.  

The Veteran also stated at his hearing that his spouse tells 
him that he talks too loud and places the television volume 
up too high.  He has difficulty hearing in crowded situations 
because his hearing aids amplify all volume, including 
background noise.  On a few occasions, he has not heard 
police cars that were behind him while driving. 


        A.  Entitlement to an Initial Compensable Rating Prior 
to February 16, 2007

In this case, the numeric designations produce a non-
compensable disability rating prior to February 2007, when 
the Veteran stated that his hearing got worse.  Thereafter, 
the numeric designations produce a 30 percent disability 
rating.  This is reflected primarily in decreased speech 
discrimination findings.

The March 2003 audiology examination showed that the average 
decibel threshold for the frequencies of 1000, 2000, 3000, 
and 4000 Hertz was 66 in the right ear, with speech 
discrimination 88 percent correct.  The average decibel 
threshold in the left ear was 71 with speech discrimination 
84 percent correct.  Applying 38 C.F.R. § 4.85 Table VI, this 
yields a Level III hearing impairment of the right ear and a 
Level III hearing impairment in the left ear. Applying Table 
VII, this yields a zero percent rating.

The April 2004 audiology examination showed that the average 
decibel threshold for the frequencies of 1000, 2000, 3000, 
and 4000 Hertz was 61 in the right ear, with speech 
discrimination 92 percent correct.  The average decibel 
threshold in the left ear was 68 with speech discrimination 
92 percent correct.  Applying 38 C.F.R. § 4.85 Table VI, this 
yields a Level II hearing impairment of the right ear and a 
Level II hearing impairment in the left ear. Applying Table 
VII, this yields a zero percent rating.

Likewise, application of the tables to the results of the 
July 2005 audiology examination yields a zero percent rating.  
This examination showed that the average decibel threshold 
for the frequencies of 1000, 2000, 3000, and 4000 Hertz was 
75 in the right ear, with speech discrimination 100 percent 
correct.  The average decibel threshold in the left ear was 
79, with speech discrimination 90 percent correct.  Applying 
38 C.F.R. § 4.85 Table VI, this yields a Level II hearing 
impairment of the right ear and a Level III hearing 
impairment in the left ear.  Applying Table VII, this yields 
a zero percent rating.

Further, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's symptoms during this period of 
time primarily involved difficulty hearing soft or high 
pitched voices.  The Veteran described this as "annoying."  
The Veteran was provided a special telephone by his employer 
that amplified sound, but experienced some difficulty using 
his cell phone.  His hearing improved with the use of hearing 
aids.  Although the Veteran's hearing loss was greater at 
higher frequencies, it did not meet the criteria for an 
exceptional pattern of hearing impairment as that term is 
defined in 38 C.F.R. § 4.86.  

The rating schedule expressly contemplates the Veteran's 
symptoms of decreased hearing.  There is no evidence of 
factors such as marked interference with employment or 
frequent periods of hospitalization that render the use of 
the regular schedular standards inadequate.  38 C.F.R. § 
3.321(b).  The Veteran was employed at all times during this 
appeal, and, while he required the use of a special telephone 
and sometimes had to ask students to repeat things, he was 
nonetheless able to perform his work.  There is no evidence 
of missed work due to the Veteran's hearing loss.  There is 
no evidence that the Veteran was ever hospitalized for his 
hearing loss.    

Thus, the evidence does not support the Veteran's claim for a 
compensable evaluation for hearing loss prior to February 16, 
2007.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  



B.  Entitlement to a Rating in Excess of 30 Percent 
Commencing February 16, 2007.

As noted above, at the February 16, 2007 hearing, the Veteran 
claimed that his hearing loss had gotten worse.  Therefore, 
his hearing was reevaluated by VA in September 2008.  This 
examination showed that the average decibel threshold for the 
frequencies of 1000, 2000, 3000, and 4000 Hertz was 75 in the 
right ear, with speech discrimination 84 percent correct at 
85 decibels and 80 percent correct at 80 decibels.  The 
average decibel threshold in the left ear was 78, with speech 
discrimination 68 percent correct at 80 decibels and 64 
percent at 85 decibels.  The RO utilized the worse speech 
discrimination scores to determine the Veteran's level of 
hearing impairment.  Applying 38 C.F.R. § 4.85 Table VI, this 
yields a Level V hearing impairment of the right ear and a 
Level VII hearing impairment in the left ear.  Applying Table 
VII, this yields a 30 percent rating.  As previously noted, 
the RO made the increased rating effective the date of the 
Veteran's hearing, when he stated that his hearing had 
worsened since his prior audiological evaluation.  Decreased 
hearing was first documented by the subsequent September 2008 
audiological evaluation.  Therefore, there is no basis for an 
earlier effective date for the increased 30 percent rating.

The Veteran's symptoms beginning February 16, 2007 consisted 
primarily of hearing loss, which, as noted above, he claimed 
had gotten worse since his prior audiological evaluation.  
The effects on the Veteran's work during this time were 
substantially the same as those that he experienced prior to 
February 2007.  He stated that his hearing aids helped him, 
although background noise was still problematic because the 
hearing aids amplified all sound, including background noise.  
He was issued an FM device to assist him at meetings.  The 
Board finds that Veteran's symptoms are adequately 
contemplated by the rating schedule, so that extraschedular 
consideration is unwarranted. 38 C.F.R. § 3.321(b).  See also 
Thun, 11 Vet. App. at 115.  The Board notes that the RO's 
decision to utilize the poorer speech discrimination scores 
to calculate the Veteran's level of hearing impairment 
benefitted the Veteran; his hearing may actually be better 
than is contemplated by his currently assigned evaluation.  

The benefit of the doubt doctrine is not applicable because 
the preponderance of the evidence is against the Veteran's 
claim. See, e.g., Gilbert 1 Vet. App. at 55.  


ORDER

A compensable evaluation for the Veteran's bilateral hearing 
loss for the period prior to February 16, 2007 is denied.  

An evaluation in excess of 30 percent for the Veteran's 
service connected bilateral hearing loss for the period 
beginning on February 16, 2007 is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


